Sunshine Bancorp Press Release For Immediate Release Contact: Brent Smith SVP, Corporate Development (813)659-8626 Sunshine Bancorp, Inc. Reports 2015 Results; Total Assets Now Exceed $500 Million Plant City, FL – January 27, 2016 – Sunshine Bancorp, Inc. (the “Company”) (NASDAQ: SBCP), the holding company for Sunshine Bank (the “Bank”), has released its unaudited financial results for the fourth quarter and the year ended December 31, 2015. Key Accomplishments During 2015 - Announced and completed the Community Southern Holdings, Inc. acquisition - Announced and completed the Sarasota/Bradenton branch acquisition - Successfully completed common equity private placement of $12.2 million - Organic loan and deposit growth of $38.9 million and $9.2 million respectively - Noninterest income increased $868 thousand or 114% year over year - NPA/Assets at December 31, 2015 was 0.15% The Company recognized a $1.8 million loss for the fourth quarter of 2015 and a $2.2 million loss for the year ended December 31, 2015.These results include merger-related expenses of $261,000 in the fourth quarter and $1.5 million for the year, relating to the Sarasota/Bradenton branch purchase and the acquisition of Community Southern Holdings, Inc. Total assets were $507.3 million at December 31, 2015 compared to $442.1 million at September 30, 2015 and $229.8 million at December 31, 2014.Deposits and net loans as of December 31, 2015 totaled $399.1 million and $326.3 million, respectively, compared to deposit and net loans which totaled $163.91 million and $108.7million, respectively, at December 31, 2014. Page 2 of 6 Andrew Samuel, President and CEO, commented, “We are excited to report strong balance sheet growth and strategic successes during 2015.During the fourth quarter we continued to enhanceour operations, while successfully completing and integrating our branch acquisition.Transitioningto a commercial banking culture requires significant investments in time, peopleand dollars.Much of the heavy lifting of this transition has been completed and we are excited about our positioning for 2016.” The Bank’s non-performing assets as of December 31, 2015 were $783,000 compared to $2.8 million as of December 31, 2014.The Bank’s non-performing assets to total assets ratio as of December 31, 2015 was 0.15% compared to 1.20% as of December 31, 2014. In addition, the allowance for loan losses was 334.3% of non-performing loans at December 31, 2015. Noninterest expenses for 2015 totaled $17.3 million, compared to $8.3 million in 2014, with the increase including merger-related expenses of $1.5 million, an increased expense base from completed acquisitions, and investments the Company made to build a strong commercial banking team and the infrastructure capable of executing on its organic and strategic growth plans.Salaries and employee benefits expense for the year ended December 31, 2015 was $9.6 million compared to $4.6 million in 2014. The increased expense in this area was primarily attributable to the addition of key employees required to fulfill the strategic vision of the Company, expenses associated with awards granted to key employees under the 2015 Stock Equity Incentive Plan and growth in the number of employees resulting from strategic growth achieved in 2015.Fourth quarter 2015 salaries and employee benefits expense of $4.3 million was elevated significantly due to severence costs of$707,000, $461,000 associated with the vesting of initial awards granted under the 2015 Stock Equity Incentive Plan and $450,000 in bonus accrual due to achievement of key performance metrics for 2015. Net interest income for the year ended December 31, 2015 increased to $11.1 million compared to $3.4 million in 2014 as a result of average balance sheet growth and transitioning the mix of interest-earning assets from lower yielding investments into higher yielding organic loan growth.Noninterest income increased by $868,000 or 114% year over year. Stockholders’ equity increased to $71.4 million at December 31, 2015 compared to $61.6 million at December 31, 2014. Page 3 of 6 The acquisition of Community Southern Holdings, Inc. was completed on June 30, 2015.Subsequently, the Company completed the Sarasota/Bradenton branch acquisition on November 16, 2015.Finally, the Company completed a $12.2 million private placement of 875,000 shares of common stock on December 5, 2015 at a price of $13.92 per share. Forward Looking Statements This news release contains forward-looking statements within the meaning of the federal securities laws. Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results. These forward-looking statements, identified by words such as “will,” “expected,” “believe,” and “prospects,” involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein. These risks and uncertainties involve general economic trends and changes in interest rates, increased competition, changes in consumer demand for financial services, the possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, and market disruptions. The Company undertakes no obligation to release revisions to these forward-looking statements publicly to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. About Sunshine Bancorp, Inc. Sunshine Bancorp, Inc. was formed in 2014 as the holding company for Sunshine Bank. The Bank was first organized in 1954 in Plant City.In 2014 after converting from the mutual form of organization to the stock form, the current name of Sunshine Bank was adopted. The Company provides financial services to individuals, families, and business customers from ten branch locations and two loan production offices in Hillsborough, Pasco, Polk, Manatee and Orange Counties, Florida. The Company’s common stock is traded on the NASDAQ Capital Market under the symbol “SBCP.” For further information, visit the Company website www.mysunshinebank.com. Page 4 of 6 Sunshine Bancorp, Inc. Consolidated Balance Sheet (Unaudited),(Dollars in thousands, except per share information) 12/31/2015 12/31/2014 Assets: Cash and due from banks $ $ Interest-earning deposits with banks Federal funds sold Cash and cash equivalents Securities held to maturity (Fair value of $0 and $75,469) - Securities available for sale - Loans held for sale Loans, net of allowance for loan losses of $2,511 and $1,726 Premises and equipment, net Federal Home Loan Bank stock, at cost Cash surrender value of bank-owned life insurance Deferred income tax asset Goodwill and other intangibles - Accrued interest receivable Other real estate owned 32 41 Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Noninterest-bearing demand accounts $ $ Interest-bearing demand and savings accounts Time deposits Total deposits Federal Home Loan Bank advances - Repurchase Agreements - Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value, 5,000,000 authorized; none outstanding - - Common stock, $0.01 par value, 50,000,000 shares authorized; issued and outstandingof 5,259,321at December 31, 2015 and 4,232,000 shares at December 31, 2014 53 42 Additional paid in capital Retained income Unearned employee stock ownership plan (“ESOP”) shares ) ) Accumulated other comprehensive income ) - Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Page 5 of 6 Sunshine Bancorp, Inc. Consolidated Statement of Operations (Unaudited),(in thousands, except per share information) Three months Ended Year Ended December 31, December 31, Interest income: Loans $ Securities Other 95 33 Total interest income Interest Expense: Deposits 71 Borrowed funds 27 - 81 - Total interest expense 71 Net interest income Provision for loan losses - 20 - Net interest income after provision for loan losses Noninterest income: Fees and service charges on deposit accounts Gain on sale of other real estate owned - - 20 ) Gain on sale of loans held for sale 43 - 66 Gain on sale of securities - - - Income from bank-owned life insurance 30 Other 70 56 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Data and item processing services Professional fees Advertising and promotion 7 49 Stationery and supplies 58 19 76 Deposit insurance and general insurance 72 99 Merger related - Other Total noninterest expenses (Loss) income before income taxes ) 38 ) ) Income tax (benefit) expense ) (1
